Citation Nr: 1700410	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to an increased rating for lumbar strain with facet arthropathy at L5-S1 (low back disability) rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Larry P. Schuh, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Arm from October 1975 to July 1976.

This matter comes to the Board of Veterans' Appeal (Board) from August 2005 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2014 the Veteran was notified of his June 2014 hearing and he failed to show for that hearing.  Also in June 2014, the Veteran and his representative notified the RO that the claimant was unable to appear for that hearing because he was incarcerated.  They also asked that special arrangements be made to hold the hearing because of the incarceration.  However, VA laws and regulations do not have any provisions that allow for special arrangements to be made to hold hearings for incarcerated veterans.  Therefore, the Board considers the hearing request withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2006, the Veteran filed a notice of disagreement with the August 2005 rating decision that denied claims of service connection for, among other things, hypertension, a hip disability, and hyperlipidemia.  No further action was taken by the RO.  Therefore, the Board finds that these claims must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999). 

(Parenthetically, the Board notes that while the August 2005 rating decision also denied service connection for spina bifida/a back disability and posttraumatic stress disorder (PTSD) that it does not have jurisdiction over these claims.  The Board has reached this conclusion because in a February 2007 rating decision the RO granted service connection for a low back disability and in October 2010 the Veteran withdrew his PTSD claim.)  

As to the claim for an increased rating for a low back disability, the Veteran's representative filed with VA a November 2014 lumbar spine magnetic resonance imaging evaluation (MRI) and an August 2016 treatment record from the University of Texas which, when taken together with the representative's statements in support of claim, show that the appellant's low back disability may have worsened since his last VA examination in October 2014 because his adverse symptomatology know includes bulging discs at L1 to S1 as well as possible radiculopathy.  Therefore, the Board finds that a remand to provide the Veteran with a new VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

In reaching this conclusion, the Board is cognizant that the Veteran is incarcerated.  The Board points out, however, that the United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement." Id. 

The Board also notes that, while the Veteran's representative in February 2016 and August 2016 filed with the Board some 2014 to 2016 treatment records from the appellant's place of incarceration, VA has not directly requested these records since June 2015.  Therefore, while the appeal is in remand status all of the Veteran post-June 2005 treatment records from his place of incarceration should be obtained and associated with the record on appeal.  See 38 U.S.C.A. § 5103A(b) (2014).  While the appeal is in remand status, any other outstanding VA and private treatment records should also be obtained and associated with the record on appeal.  Id. 
Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  As to the claims of service connection for hypertension, a hip disability, and hyperlipidemia issue a SOC.  Thereafter, only return those issues to the Board that the Veteran perfects his appeal by filing a timely substantive appeal.

2.  After obtaining authorizations from the Veteran or his representative, associate with the claims file all of the post-June 2005 treatment records from the appellant's place of incarceration as well as any other outstanding private treatment records including from the University of Texas.  

3.  Associate with the claims file any missing VA treatment records.

4.  Notify the Veteran and his representative that they may submit lay statements from the appellant and from other individuals who have first-hand knowledge of any current problems caused by the low back disability, including with employment.  They should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an examination to determine the severity of her low back disability.  The claims folder must be made available to and reviewed by the examiner.  After a review of the record on appeal and any needed testing, the examiner is to identify all low back pathology found to be present:

If the Veteran remains incarcerated and it is not possible to afford him a VA low back examination, the AOJ should contact the correctional facility and request that a physician at the correctional facility perform the above examination.  The AOJ should arrange for the Veteran's claims folder to be reviewed by that physician.  After his or her review, the examiner should provide answers to the below questions.  

If the Veteran remains incarcerated and a physician at the correctional facility is unwilling or unable to perform the examination, the AOJ should arrange for the Veteran's claims folder to be reviewed by an appropriate VA physician.  After his or her review, the physician should provide answers to the below questions.  

A. Range of Motion Studies:

(i) the examiner should provide an opinion on the low backs range of motion (flexion, extension, rotation, and side to side bending) in active motion, passive motion; 

(ii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited low back motion (flexion, extension, rotation, and side to side bending ) (i.e., the extent of the Veteran's pain-free motion), to specifically include active and passive motion;

(iii) and in providing the opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(iv)  The examiner should also state whether the low back disability was productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

(v) Further, the examiner should discuss whether the Veteran had bowel or bladder problems related to his low back disability.

(vi) The examiner should also state the degree to which the low back disability limited the activities regularly required by employment to include lifting, pulling, standing, driving, sitting, etc. . . . at any time during the pendency of the appeal.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should also discuss the credibility of any range of motion studies taking into account the findings by the October 2014 VA examiner.The rationale for any opinion expressed should be provided in a legible report. 

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since the November 2014 SSOC.  They should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

